DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 22, 24-25, 29-35, & 41 re rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (J. Phys. Chem. B 2006, 110, 21865-21872; hereafter Liu 2006).
Claims 1 & 41: Liu 2006 discloses a method of depositing a nanostructured layer on a substrate (title and abstract), comprising:
immersing the substrate in an aqueous solution that comprises zinc acetate dissolved at a temperature of 60ºC, under conditions such that a nanostructured layer is deposited on the substrate, thereby producing a coated substrate (see title, abstract, & Experimental Section, pg 21866),
wherein the aqueous solution comprises Zn2+ which is derived from the zinc acetate in solution, and wherein the nanostructured layer comprises Zn2+ from the aqueous solution (Experimental Section, pg 21866), and
wherein the substrate comprises an Al substrate (i.e. Al3+ and the first and second metals are different – Zn vs Al), and wherein the nanostructured layer comprises Al3+ from the substrate (Experimental Section, pg 21866);
separating the coated substrate comprising the nanostructured layer from the solution (Experimental Section, pg 21866); and
treating the coated substrate to prepare the nanostructured layer for subsequent processing (the coated substrate is rinsed and dried at 60ºC prior to testing by thermogravimetric (TG) and differential thermal (DTA) analyses, Experimental Section, pg 21866),
wherein step (c) comprises thermal processing (drying at 60ºC reads on thermal processing, Experimental Section, pg 21866).
Claim 2: The aqueous solution comprises Zn2+ and NH3 (i.e. the first metal ion and a buffering agent, Experimental Section, pg 21866).
Claim 3: The second metal is Al (Experimental Section, pg 21866).
Claim 4: The first metal ion is Zn2+ (Experimental Section, pg 21866).
Claim 5: Densely packed ZnO nanorods are deposited on the Zn-Al LDH nanostructured and thereby enhancing a desired property (Experimental Section, pg 21866 and abstract).
Claim 22: The aqueous solution comprises ammonia (Experimental Section, pg 21866).
Claim 24: The metal salt is an acetate salt (Experimental Section, pg 21866).
Claim 25: The aqueous solution is prepared by stirring (i.e. agitation) and the preparation of the solution can be considered part of step (a) (see Experimental Section, pg 21866).
Claim 29: The nanostructured layer comprises layered double hydroxide subunits that comprise a plurality of layers, wherein each layer comprises metal hydroxides of 2+ and 3+ ions of the first and second metal with one or more anions between layers (title & abstract).
Claim 30: The TG and DTA analysis is a thermal process which converts the metal hydroxides to metal oxides (col. 2, pg 21868).
Claim 31: The topcoat is ZnO nanorods which are inherently either hydrophobic or hydrophilic material (Experimental Section, pg 21866).
Claims 32-35: Liu 2006 teaches the claimed invention but fails to explicitly teach the claimed property enhancement, in comparison to an identical top coating that is deposited on a non-nanostructured layer. Since the same processes with the same class materials are used in both cases; it is reasonable to presume the nanostructured layer of Liu 2006 will have the same properties. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Liu 2006 as applied above.
Claim 27: The TG & DTA analyses were performed with a 10ºC/min heating rate (Experimental Section, pg 21866) from a temperature range of 100-600ºC (see Fig 4) which means it was heated for a period of 50 minutes to ramp between 100-600ºC
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claims 1-5, 20-22, 29-36, 38, 40, & 41 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Adv. Funct. Mater. 2008, 18 1448-1458; hereafter Liu 2008) in view of Liu 2006.
Claim 1: Liu 2008 discloses a method of depositing a nanostructured layer on a substrate (title), comprising:
immersing the substrate in an aqueous solution under conditions such that a nanostructured layer is deposited on the substrate, thereby producing a coated substrate (title, abstract, & §4, pg 1457),
wherein the aqueous solution comprises 2+ ions of Zn (see §4, pg 1457 and §2, pg 1451, bridging columns 1 & 2 disclosing that the two foil system process in the experimental section releases Zn2+ from the Zn foil), and wherein the nanostructured layer comprises Zn2+ from the aqueous solution (see §4, pg 1457 and §2, pg 1451, col 2 disclosing that Zn-Al LDH are formed on the Al foil), and
wherein the substrate comprises Al which has a primary oxidation state of 3+ and the nanostructured layer comprises Al3+ ions from the substrate (see §4, pg 1457 and §2, pg 1451, col 2 disclosing that Zn-Al LDH are formed on the Al foil);
separating the coated substrate comprising the nanostructured layer from the solution (§4, pg 1457); and
treating the coated substrate to stabilize the nanostructured layer by thermal processing (the samples where dried at 60ºC, §4, pg 1457). 

Or alternatively, Liu 2008 can be interpreted as:
Liu 2008 discloses a method of depositing a nanostructured layer on a substrate (title), comprising:
immersing the substrate in an aqueous solution under conditions such that a nanostructured layer is deposited on the substrate, thereby producing a coated substrate (title, abstract, & §4, pg 1457),
wherein the aqueous solution comprises 3+ ions of Al (see §4, pg 1457 and §2, pg 1451, bridging columns 1 & 2 disclosing that the two foil system process in the experimental section releases Al3+ from the Al foil), and wherein the nanostructured layer comprises Al3+ from the aqueous solution (see §4, pg 1457 and §2, pg 1451, col 2 disclosing that Zn-Al LDH are formed on the Al foil), and
wherein the substrate comprises Zn which has a primary oxidation state of 2+ and the nanostructured layer comprises Zn2+ ions from the substrate (see §4, pg 1457 and §2, pg 1451, col 2 disclosing that Zn-Al LDH are formed on the Zn coated substrates);
separating the coated substrate comprising the nanostructured layer from the solution (§4, pg 1457); and
treating the coated substrate to stabilize the nanostructured layer by oxidation (§2, pg 1453).
Liu 2008 does teach the claimed process of forming the Zn-Al LDH layers.
However, Liu 2006 discloses a method of depositing a nanostructured layer on a substrate (title and abstract), comprising:
immersing the substrate in an aqueous solution that comprises zinc acetate dissolved at a temperature of 60ºC, under conditions such that a nanostructured layer is deposited on the substrate, thereby producing a coated substrate (see title, abstract, & Experimental Section, pg 21866),
wherein the aqueous solution comprises Zn2+ which is derived from the zinc acetate in solution, and wherein the nanostructured layer comprises Zn2+ from the aqueous solution (Experimental Section, pg 21866), and
wherein the substrate comprises an Al substrate (i.e. Al3+ and the first and second metals are different – Zn vs Al), and wherein the nanostructured layer comprises Al3+ from the substrate (Experimental Section, pg 21866);
separating the coated substrate comprising the nanostructured layer from the solution (Experimental Section, pg 21866); and
treating the coated substrate to prepare the nanostructured layer for subsequent processing (the coated substrate is rinsed and dried at 60ºC prior to testing by thermogravimetric (TG) and differential thermal (DTA) analyses, Experimental Section, pg 21866),
wherein step (c) comprises thermal processing (drying at 60ºC reads on thermal processing, Experimental Section, pg 21866).
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the Zn-Al LDH preparation process of Liu 2006 for the process of Liu 2008 and use the Liu 2006 Zn-Al LDH on Al substrate during the Liu 2008 further processes because the both are art recognized methods of forming Zn-Al LDH structures and it is prima facie obvious to substitute art recognized alternative processes for forming the same product.
Claim 2: The aqueous solution comprises Zn2+ and NH3 (i.e. the first metal ion and a buffering agent, Experimental Section, pg 21866, Liu 2006).
Claim 3: The second metal is Al (Experimental Section, pg 21866, Liu 2006).
Claim 4: The first metal ion is Zn2+ (Experimental Section, pg 21866, Liu 2006).
Claim 5: An electrolyte is deposited on the nanostructured layer thereby imparting or enhancing a desired property (§4, pg 1457, Liu 2008).
Claim 20: The nanostructured material comprises anionic and cationic components and the method further comprises exchanging the anionic and cationic components (see col. 1, pg 1455, Liu 2008).
Claim 21: Wherein the components replaced are different cationic components (see col. 1, pg 1455).
Claim 22: The aqueous solution comprises ammonia (Experimental Section, pg 21866, Liu 2006).
Claim 24: The metal salt is an acetate salt (Experimental Section, pg 21866, Liu 2006).
Claim 25: The aqueous solution is prepared by stirring (i.e. agitation) and the preparation of the solution can be considered part of step (a) (see Experimental Section, pg 21866, Liu 2006).
Claim 29: The nanostructured layer comprises layered double hydroxide subunits that comprise a plurality of layers, wherein each layer comprises metal hydroxides of 2+ and 3+ ions of the first and second metal with one or more anions between layers (title & abstract, Liu 2006).
Claim 30: The treatment in (c) converts the metal hydroxides to metal oxides (§ 2.2, pgs 1453-1454, Liu 2008).
Claim 31: The topcoat material comprises a paint (any coating is paint, an electrolyte is deposited on the nanostructured layer thereby imparting or enhancing a desired property, §4, pg 1457, Liu 2008).
Claims 32-35: Liu 2006 teaches the claimed invention but fails to explicitly teach the claimed property enhancement, in comparison to an identical top coating that is deposited on a non-nanostructured layer. Since the same processes with the same class materials are used in both cases; it is reasonable to presume the nanostructured layer of Liu 2006 will have the same properties. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 36: Liu 2008 further teaches depositing additional materials on the nanostructured layer that enhances the performance of an electrochemical cell, in comparison to an identical electrochemical cell that does not comprise the nanostructured layer wherein the additional material comprises a cathode, anode, and/or electrode (§4, pg 1457, Liu 2008).
Claim 38: Wherein the additional material comprises lithium (§2.3, pgs 1454-1457, Liu 2008).
Claim 40: The substrate comprises stainless steel (§4, pg 1457, Liu 2008).
Claim 41: The aqueous solution comprises Zn2+ and the substrate comprises aluminum (see discussion above).
Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, that Liu 2008 does not teach the process of forming the LDH structure as amended have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu 2006  and Liu 2008 in view of Liu 2006 as discussed above in which Liu 2006 teaches the LDH formation process as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759